                       UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA

 LEGRETTA F. CHEEK,

                               Plaintiff,

 v.

 BANK OF AMERICA, N.A.; JOHN DOE;
                                                         CASE NO.: 3:20-CV-00182-RJC
 GURSTEL LAW FIRM, P.C.; WHITNEY
 M. JACOBSON; JESSE VASSALLO
 LOPEZ; BROCK & SCOTT, PLLC;
 BIRSHARI COOPER,

                               Defendants.


         DEFENDANTS BROCK & SCOTT, PLLC AND BIRSHARI COOPER’S
                     MOTION TO DISMISS COMPLAINT

       NOW COME Defendants Brock and Scott, PLLC, and Birshari Cooper (“Defendants”),
by and through their undersigned counsel, and pursuant to Rule 8 (a)(2) and 12(b)(1), (2), (4), (5)
& (6) of the Federal Rules of Civil Procedure, move this Court for an Order to dismiss with
prejudice Plaintiff LeGretta F. Creek’s Complaint filed by on March 23, 2020.
       WHEREFORE, for the foregoing reasons and the reasons sets forth in Defendants’
Memorandum of Law filed contemporaneously herewith, which are incorporated herein by
reference, Defendants respectfully prays that the Court dismiss with prejudice the Complaint,
and for such further relief as this Court deems just and proper.
       Respectfully submitted this 15th day of May, 2020.
                                                 /s/ Alan M. Presel
                                                 Alan M. Presel, NC Bar #24470
                                                 BROCK & SCOTT, PLLC
                                                 8757 Red Oak Blvd., Suite 150
                                                 Charlotte, NC 28217
                                                 Telephone: 704-643-0290 ext. 1009
                                                 Facsimile: 704-553-7225
                                                 Email: Alan.Presel@brockandscott.com
                                                 Attorneys for Defendants Brock & Scott, PLLC
                                                 and Birshari Cooper




      Case 3:20-cv-00182-RJC-DSC Document 25 Filed 05/15/20 Page 1 of 3
                        UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA

 LEGRETTA F. CHEEK,

                                Plaintiff,

 v.

 BANK OF AMERICA, N.A.; JOHN DOE;
                                                           CASE NO.: 3:20-CV-00182-RJC
 GURSTEL LAW FIRM, P.C.; WHITNEY
 M. JACOBSON; JESSE VASSALLO
 LOPEZ; BROCK & SCOTT, PLLC;
 BIRSHARI COOPER,

                                Defendants.


                                  CERTIFICATE OF SERVICE

        This is to certify that on this date the undersigned has electronically filed the foregoing
Motion to Dismiss with the Clerk of Court using the CM/ECF system which will send electronic
notification of such filing to the following counsel for Plaintiffs:

      Tonya L. Urps                           Caren D. Enloe
      McGuireWoods LLP                        Smith Debnam Narron Drake Saintsing & Myers LLP
      201 North Tryon Street, Suite 3000      P.O. Box 176010
      Charlotte, NC 28202-2146                Raleigh, NC 27619-6010
      Attorneys for Defendant Bank of         Attorneys for Defendants Gurtsel Law Firm, P.C.,
      America, N.A.                           Whitney M. Jacobson, Jesse Vassallo Lopez

        This is to further certify that on this date the undersigned has served, or caused to be
served, the foregoing Motion to Dismiss upon pro se Plaintiff by placing a copy of the same in a
postage paid envelope addressed to the person hereafter named, return address clearly indicated,
to the place and address stated below, which is the last known address, and by depositing said
envelope in the U.S. Mail:

                               LeGretta F. Cheek
                               113 Indian Trail Rd N, Suite 100
                               Indian Trail, NC 28079
                               Pro Se Plaintiff




        Case 3:20-cv-00182-RJC-DSC Document 25 Filed 05/15/20 Page 2 of 3
This 15th day of May, 2020.

                                /s/ Alan M. Presel
                                Alan M. Presel, NC Bar #24470
                                BROCK & SCOTT, PLLC
                                8757 Red Oak Blvd., Suite 150
                                Charlotte, NC 28217
                                Telephone: 704-643-0290 ext. 1009
                                Facsimile: 704-553-7225
                                Email: Alan.Presel@brockandscott.com
                                Attorneys for Defendants Brock & Scott, PLLC
                                and Birshari Cooper




Case 3:20-cv-00182-RJC-DSC Document 25 Filed 05/15/20 Page 3 of 3
